—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Fitzmaurice, J.), dated May 5, 1995, which denied his objections to an order of the same court (Gartner, H.E.), dated March 7, 1995, which, after a hearing, granted the mother’s application for an award of counsel fees.
Ordered that the appeal is dismissed, with costs.
The appellant failed to order and settle a complete transcript of the hearing on counsel fees. Since the parties did not stipulate to proceeding upon a transcript of only a portion of the hearing, the appeal must be dismissed (see, CPLR 5525 [b]; Matter of Meier v Meier, 204 AD2d 328; Matter of Baiko v Baiko, 141 AD2d 635).
Miller, J. P., O’Brien, Goldstein and Mc-Ginity, JJ., concur.